Citation Nr: 1821553	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Claire M. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issue on appeal as above to better reflect the allegations made by the Veteran. 

This case was previously before the Board in April 2017. At that time, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for further development and also granted service connection for tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim with the below remand directives in April 2017, but the RO did not address them.  An additional remand is necessary to ensure that the RO substantially complies with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain any identified private or VA treatment records. 

2.  After completing the foregoing development, return the claims file, to include a copy of this remand, to the October 2010 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss.  If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to acoustic trauma during service, to include machinery noise as a petroleum refueler, noise on the flight line, or noise at a firing range?

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding noise exposure in service and an incident described regarding noise trauma while shooting an M-14 (see May 2010 correspondence).

B) Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was caused by the Veteran's service-connected tinnitus? 

C) Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was aggravated beyond the natural progression of the disability by the Veteran's service-connected tinnitus (where aggravation is any increase in severity beyond the natural progression of the disability)?

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




